IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO REGIONAL
COUNCIL OF CARPENTERS PENSION FUND, et al.,
Plaintiffs, Case l\lo. 16 cv 9165

]udge Alonso

AMERICAN l\/[ECHANICAL, INC.,

\/\_/\/\/\/\_/\_/\/\/\_/\_/

Defendant.

MOTION FOR ATTORNEY FEES/COSTS AND ENTRY OF
UDGMENT

Plaintiffs, by its attorney, David Whitfield, move this Honorable Court to

enter judgment against the Defendant and in support state:

1. Plaintiffs filed their Cornplaint on September 23, 2016, seeking
submission of fringe benefit reports, and payment of any outstanding

contributions, due, interest, liquidated damages, and attorney fees/Costs.

2. The Plaintiffs filed a motion for summary judgment Claiming
$53,322.02 in amounts owed by the Defendant to the Plaintiffs on February 21,
2017.

3. On MarCh 7, 2019, this Court granted Plaintiffs’ motion for Summary

judgment and granted Plaintiffs’ judgment in the amount of $53,225.63. Further, this

Court stated that Plaintiffs are granted 28 days to tile a motion for reasonable attorney’s

fees. (Exhibit A, ]udgement and Docl<et Text)

4. The Defendant owes $26,754.25 for necessary and reasonable
attorney fees and Costs Which are Collectible under the terms of the Collective
Bargaining Agreement, the Trust Agreements and 29 U.S.C. §1132(g)(2)(D).
(Exhibit B, SWorn Declaration of David Whitfield; Exhibit C, Detailed Attorney's

Fees)

WHEREFORE, Plaintiffs pray that judgment be granted in the amount of

$79,979.88.
Respectively submitted,
[s[ David Whitfield
Attorney for Plaintiffs
David Whitfield

l\/lCGann, l<etterman & Rioux

111 E. Wacl<er Drive, Suite 2600
Chicago, IL 60601

(312) 251-9700 Fax (312) 251-9701

